O’NEAL, J.
(dissenting). I dissent.
While I find no particular fault with the law as expressed in the syllabus, it, in substance, states the law but, in my opinion, the law as expressed in the syllabus is not properly applied to the situation before us in this case.
The ballot title prepared by the Attorney General and approved by the court, in my opinion, is not in compliance with the terms of 34 O.S.A. 1941 §9.
The use of the word “forever”, appearing in the fourth clause of the title, emphasizes section 5 of the proposed Constitutional Amendment in that it has the effect of stressing and drawing special attention to said section.
While, in my judgment, argumentative or emphasizing matter ought not to be included in an initiated measure, there is nothing in the statutes prohibiting it, and it may be included in the measure itself; but such matter may not be included in the ballot title of the measure because of the express prohibition of 34 O.S.A. 1941 §9 governing ballot titles to initiated measures.
In a situation of this kind, emphasis is tantamount to argument, and, under the Constitution governing ballot titles to initiated measures, there must be no argument whatever. In my opinion, any matter in an initiated measure that is argumentative or has the effect of emphasizing any part of the measure, is within the prohibition of 34 O.S.A. 1941 §9, and may not be included in the title.
*565Opponents of the proposed Constitutional Amendment submitted to the Attorney General a proposed title to it and urged its approval. It is as follows:
“repealing the Prohibition Ordinance and Article 1, Section 7 of the Constitution of the State of Oklahoma; directing the legislature to enact laws for the strict regulation, control, licensing and taxation of the manufacture, sale and distribution of intoxicating liquors; prohibiting the sale of intoxicating liquors to minors and on Sundays; prohibiting whatever the legislature shall define to be ‘an open saloon;’ empowering and directing the legislature to enact laws against such.”
In my opinion this proposed title is in full compliance with 34 O.S.A. 1941 §9 and is preferable to the title prepared by the Attorney General and approved by this court.
I would approve the title submitted by appellants for the reason that it fairly states the gist of the proposed measure and is free from “any argument or statement either for or against the measure.”